DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

	Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 5/27/2022, with respect to all objections and rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
	The new drawing filed is acceptable and does not contain new matter, as support for the amendment is found in paragraphs 25 and 36 of the specification as originally filed, which had been discussed during an interview (see interview summary dated 6/11/2021).
	The amendment to the specification is typographical and therefore not new matter.
	No new matter is found in the amendments to the claims, as each amendment is supported by the claims as originally filed.


Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the recirculation valve is configured within the recirculation line to control the airflow to prevent a speed of the first turbocharger from exceeding a threshold,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Re claim 1, Pierpont US 20130192223 in view of Kuze US 20160047339, and further in view of Araki et al. US 20210071601 is considered to be the closest known prior art.  
Pierpont teaches a power system (10, Fig. 1) comprising: 
an engine (12; see [11]); a plurality of turbochargers (66, 92, 94, and 96) associated with the engine (12) (see [32]); and a controller (76) to: determine that the first turbocharger is to be activated according to a turbocharger activation sequence associated with the plurality of turbochargers (see [32-33]—the sequence must be present due to activating/deactivating a turbocharger based on the factors discussed in [33], such as an engine requirement).
Pierpont fails to teach a recirculation system configured between a first turbocharger of the plurality of turbochargers and an intake manifold of the engine; and a controller to: cause, based on determining that the first turbocharger is to be activated, a recirculation valve of the recirculation system to open to allow airflow between the intake manifold and a compressor of the first turbocharger.
Kuze teaches a recirculation system (see Figs. 1-2, passage 32 controlled by 34, with controller 50) configured between a first turbocharger (24/36) of the plurality of turbochargers and an intake passage (12; see [38]) of the engine (2); and a controller (50) to: cause, based on (i.e., “at least in part on”—see claim interpretations section above) determining that the first turbocharger (24/36) is to be activated, a recirculation valve (34) of the recirculation system to open to allow airflow between the intake passage (12) and a compressor (24) of the first turbocharger (24/36).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Pierpont with “a recirculation system configured between a first turbocharger of the plurality of turbochargers and an intake manifold of the engine; and a controller to: cause, based on determining that the first turbocharger is to be activated, a recirculation valve of the recirculation system to open to allow airflow between the intake manifold and a compressor of the first turbocharger” as taught by Kuze, for the advantage of better torque control (see Kuze, Abstract, [2, 5, 6, 8, 9, 45-46], and process of Fig. 2).  Basically, once a turbocharger of Pierpont is activated for one or all of the turbochargers therein (see [32-33 and 43]), torque control can be accomplished by following Kuze, and such could be done for all of the turbochargers of Pierpont.  Thus, the limitation “based on determining that the first turbocharger is to be activated,” which due to claim interpretation is “based at least in part on determining that the first turbocharger is to be activated,” is taught because activation of the turbocharger could simply be placed at the beginning (as an initial requirement for the process to be carried out) of the process described in Fig. 2, and this would make the process of Fig. 2 based at least in part on determining that the turbocharger is activated.
Neither Pierpont nor Kuze explicitly teaches a recirculation system configured between the first turbocharger and an intake manifold.
Araki teaches a recirculation system (19 and 20 of Fig. 1; see [18, 24, 26, and 29]) configured between the first turbocharger (2) and an intake manifold (11a), for similar torque control [7].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a recirculation system configured between the first turbocharger and an intake manifold” as taught by Araki with the system as taught by Pierpont in view of Kuze, for the advantage of similar torque control with a similar recirculation line (see Araki, [7]).  This modification could also be considered a simple substitution of one known recirculation line for another, with predictable results because each recirculation line of each reference (Araki and Kuze) is releasing air back to the compressor from a very similar location, so the modification would proceed with predictable results.
This combination teaches wherein the recirculation system includes a recirculation line (32 of Kuze, Fig. 1) that is fluidly coupled to the intake manifold (as taught by Araki) of the engine and the compressor (24 of Kuze) of the first turbocharger (24/36), but the combination fails to teach wherein the recirculation valve is configured within the recirculation line to control the airflow to prevent a speed of the first turbocharger from exceeding a threshold.  This particular combination is not taught by the prior art.
Claims 4-8 are allowable due to dependency on claim 1.
Claim 15 is considered allowable for substantially the same reasoning, due to the limitation “wherein the recirculation system is configured to prevent, by recirculating air from the intake manifold to the compressor, the designated turbocharger from exceeding a threshold speed after the designated turbocharger is activated to increase airflow to the engine.”  
Claims 16-20 are allowable due to dependency on claim 15.
In claim 3, the recitation of “wherein the airflow between the intake manifold and the compressor of the first turbocharger includes the cooled air to slow a speed of the first turbocharger as the first turbocharger is activated,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Re claim 3, Pierpont, Kuze, and Araki teach claim 1.  Pierpont further teaches an intake cooling system (28, Fig. 1) to provide cooled air to the intake manifold (82) of the engine (12).  Kuze teaches the same (see Fig. 1).  However, none teaches wherein the airflow between the intake manifold and the compressor of the first turbocharger includes the cooled air to slow a speed of the first turbocharger as the first turbocharger is activated.
In claim 9, the recitation of “wherein causing the recirculation valve to increase the airflow comprises: causing the recirculation valve to be opened until the designated turbocharger reaches a threshold speed,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 10-11 and 13 are allowable due to dependency on claim 9.
In claim 14, the recitation of “after causing the recirculation valve to be opened, that the designated turbocharger has reached a steady state; and causing the recirculation valve to close to prevent the airflow between the intake manifold and the compressor,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746